Gilfillan, C. J.
The statement for the confession of judgment in this case was as follows:
“State of Minnesota, County of Clay, ss.: I, W. S. Douglas, of the village of Moorhead, in said county, hereby confess myself indebted to the Cleveland Co-operative ¡Stove Company, of Cleveland, Ohio, in the sum of' ten hundred and sixty-five dollars, ($1,065,) and authorize the clerk of the district court, in and for said county, to enter judgment against me, and in favor of said Cleveland Co-operative Stove Company, for said sum of $1,065.
*178“The said sum of money is due on three certain promissory notes dated March 28, 1878, — one note for $429.77, due September 28, 1878; one note for $429.77, due November 28, 1878; one note for $429.77, due January 28, 1879. On the first of these notes an endorsement of $150 was made January 16, 1879, and on said note a further payment waa made February 5, 1879, of $100. All of said notes were given by me to said Cleveland Co-operative Stove Company, to secure the payment of said sums of money on purchase of merchandise, and I hereby state that the sum by me above confessed is justly due to the said Cleveland Co-operative Stove Company, in pursuance of the facts above stated.”
This was duly signed and verified. This shows as fully the facts out of .which the indebtedness arose, and that it is justly due, as the statement for confession of judgment in Kern v. Chalfant, 7 Minn. 393, (487,) which was held sufficient by this court. We do not see why this statement is not sufficient.
Order reversed.